IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

WILLIAM SANTOS,                        NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-5588

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed April 2, 2015.

Petition for Belated Appeal -- Original Jurisdiction.

William Santos, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition seeking a belated appeal of the judgments and sentences rendered

on February 6, 2014, in Duval County Circuit Court case numbers 2013-CF-007382,
2013-CF-007383, 2013-CF-007384, 2013-CF-7573, 2013-CF-007610, and 2013-CF-

007957, is granted. Upon issuance of mandate, a copy of this opinion shall be

furnished to the clerk of the lower tribunal for treatment as a notice of appeal in each of

the foregoing cases. If petitioner qualifies for the appointment of counsel at public

expense, the lower tribunal is directed to appoint counsel to represent him in the

belated appeals authorized by this opinion.

WOLF, WETHERELL, and BILBREY, JJ., concur.




                                            2